Citation Nr: 1044032	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-40 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.S.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1970 
to August 1972 and in the Army National Guard from January 2003 
to September 2003.  He had service in Afghanistan between 
February 22, 2003 and August 7, 2003.  See DD 214.  The Veteran 
also had a period of unverified service with the National Guard 
between 1981 and April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the claim.  The RO in Boston, 
Massachusetts, currently has jurisdiction of the claim.  

The Veteran presented personal testimony before the undersigned 
Veterans Law Judge (VLJ) in August 2010.  A transcript of the 
hearing is of record.  The Veteran submitted additional evidence 
directly to the Board at the time of his hearing, which was 
accompanied by a waiver of RO consideration and, therefore can be 
considered in this decision.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The Board resolves reasonable doubt by finding that the Veteran 
has PTSD as a result of his active duty service in Afghanistan.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre- 
existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The Veteran seeks entitlement to service connection for PTSD 
based on his service in Afghanistan during Operation Enduring 
Freedom with the 747th Military Police Company, 3rd Special 
Forces Group.  He reports general stressors, to include a number 
of instances where he saw dead people piled up; missiles coming 
in and injuring people; mortar rounds coming in to base camp on a 
daily basis beginning in February 2003; small arms fire in 
between the mortar rounds; and improvised explosive devices 
(IEDs) and sniper fire resulting in casualties.  The Veteran 
reports that patrols in which he participated went outside the 
perimeter of the camp and he saw dead bodies as a result of the 
constant mortar rounds.  He also reported an incident that 
occurred while he was sleeping and a missile landed less than 100 
feet from his bunk.  See February 2005 statement in support of 
claim; June 2006 VA Form 21-0781; June 2006 VA Form 21-4138; 
November 2007 VA Form 9; August 2010 hearing transcript.  During 
his hearing, the Veteran also reported a specific stressor event 
that took place on June 9, 2003, when a taxi filled with 
explosives slammed into a bus carrying German ISAF troops, 
resulting in four soldiers and an Afghani civilian being killed.  
He indicated that his job that day was to secure the area and 
that he was approximately ten feet away from the bus when it 
exploded.  See August 2010 hearing transcript.  The Veteran's DD 
214 from his second period of active service corroborates that he 
had service in Afghanistan between February 22, 2003 and August 
7, 2003 as a military police officer.  

Prior to July 13, 2010, service connection for PTSD required: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2009).  Effective July 13, 
2010, however, 38 C.F.R. § 3.304 (f) was amended to include a new 
paragraph (f)(3) that reads, in pertinent part, as follows: if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of [PTSD] and the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in- service stressor.  
See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice 
at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this 
amendment apply to the Veteran's claim.

In a May 2009 statement, J.N. reports that the Veteran was with 
him at the scene of a suicide bombing in Afghanistan while 
working to secure the area with the 747th Military Police 
Company.  J.N. reports that the event took place in the late 
spring of 2003 and that they heard the explosion and saw the 
smoke from the burning bus.  He described seeing pieces of bodies 
lying around and burnt bodies.  J.N. indicates that the Veteran 
was part of the group that had to keep civilians away and to 
secure the area while the recovery team worked.  

The Veteran underwent a VA compensation and pension (C&P) initial 
evaluation for PTSD examination in January 2005, at which time he 
reported being called up for duty in Afghanistan after the events 
of September 11, 2001 and serving with the 747th Military Police 
Company for six months.  In pertinent part, the Veteran reported 
seeing dead people piled up and missiles coming in and injuring 
people.  He also asserted that his unit was frequently involved 
in firing rounds and taking rounds.  Following a detailed history 
and mental status examination, the Veteran was diagnosed with 
chronic PTSD.  

In light of the amendments made to 38 C.F.R. § 3.304 (f)(3), and 
given the findings as reported at the time of the January 2005 VA 
C&P examination and the diagnosis of PTSD made in conjunction 
with the Veteran's assertions, the Board resolves all reasonable 
doubt in the Veteran's favor by finding that service connection 
for PTSD is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the claim has been 
granted, the duty to notify and assist has been met to the extent 
necessary.


ORDER

Service connection for PTSD is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


